Citation Nr: 1434602	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney disorder (claimed as a spot on the kidney).

2.  Entitlement to service connection for a liver disorder (claimed as a spot on the liver).

3.  Entitlement to service connection for Type 2 diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

5.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to herbicide exposure.

6.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

7.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

8.  Entitlement to service connection for an eye disorder (claimed as presbyopia, cataracts, retinopathy, and dry eye syndrome).

9.  Entitlement to service connection for neuralgia.

10.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant had active duty from September 1965 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2012, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the appellant's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.


FINDINGS OF FACT

1.  There is no current diagnosis of a kidney disorder.

2.  There is no current diagnosis of a liver disorder.

3.  The appellant did not have in-country service in the Republic of Vietnam or service on the inland waterways of Vietnam.

4.  Type 2 diabetes mellitus was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the appellant's active service.  Type 2 diabetes mellitus was not compensably disabling within a year of separation from active duty.

5.  Hypertension was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the appellant's active service.  Hypertension was not compensably disabling within a year of separation from active duty.

6.  Non-Hodgkin's lymphoma was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the appellant's active service.  Non-Hodgkin's lymphoma was not compensably disabling within a year of separation from active duty.

7.  Lung cancer was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the appellant's active service.  Lung cancer was not compensably disabling within a year of separation from active duty.

8.  An eye disorder was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the appellant's active service.  Refractive errors, to include presbyopia, are developmental disorders of the eye, and service connection is, by regulation, precluded for such disorders.

9.  Neuralgia was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the appellant's active service.

10.  Gout was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the appellant's active service.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A liver disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  Type 2 diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  Hypertension was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

5.  Non-Hodgkin's lymphoma was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

6.  Lung cancer was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

7.  Coronary artery disease was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

8.  An eye disorder disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

9.  Neuralgia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

10.  Gout was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in October 2008 and November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the appellant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a May 2013 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records.  

The appellant has alleged that he may have been exposed to Agent Orange while serving off the shore of Vietnam.  Specifically he alleges that while aboard the USS Constellation high winds would blow debris off the planes he was refueling and force it down his nose and mouth.  He believed the planes were in contact with Agent Orange and other chemicals.  See February 2009 and May 2010 statements; and November 2011 hearing transcript.  

While VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim," VA's duty to assist the appellant in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In this case, expert evidence would be necessary to prove exposure to herbicides based upon wind conditions, and the appellant has offered none.  Moreover, just because it is conceivable that an expert opinion might be obtained based upon some unidentified set of data that may or may not exist does not mean that it would be a reasonable burden on VA's limited resources to determine whether such an opinion could be obtained and what data would be required.  At this point, the record does not indicate that obtaining an expert opinion on this matter or the data possibly needed to form such an opinion would be anything more than a fishing expedition.  In this regard, it is well to note that after careful review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure,'' the Secretary of VA determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

Accordingly, the Board determines that the current record does not indicate that there is reasonable assistance that VA could offer that would allow for a non-speculative determination as to whether this appellant was actually exposed to Agent Orange.

As will be discussed below, a review of the evidence of record indicates no VA examination is necessary to determine the etiology of the appellant's claimed disabilities as there is no competent and credible evidence to suggest they may be associated with service.  See 38 U.S.C.A. § 5103(A)(d).

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Kidney and Liver Disorders

The appellant contends he has spots on his kidney and liver that are related to his active duty service.

VA treatment records show no evidence of a current kidney or liver disorder.  In an undated treatment note, the appellant was observed to have a spot on his liver.  Later, a September 2009 radiology report revealed tiny subcentimeter hepatic hypodensity in an otherwise normal liver.  Similarly, the same radiology report revealed probable extremely small bilateral renal cysts in an otherwise normal kidney.  

In considering the appellant's own statements, while he is competent to testify about any symptoms relating to his kidney or liver, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a kidney or liver disorder.  Accordingly the Board assigns a low probative value to his contentions.

A review of the evidence reveals no formal diagnosis of, or treatment for a kidney or liver disorder.  As such, there is insufficient evidence to warrant a VA examination and entitlement to service connection is not warranted because there is no evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.

Type 2 Diabetes Mellitus, Hypertension, non-Hodgkin's Lymphoma, Lung Cancer, and Coronary Artery Disease

The appellant contends his Type 2 diabetes mellitus, hypertension, non-Hodgkin's lymphoma, lung cancer, and coronary artery disease are all the result of his exposure to Agent Orange during service.  Type 2 diabetes mellitus, non-Hodgkin's lymphoma, lung cancer, and coronary artery disease are all diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Hypertension is not listed as a disease associated with herbicide exposure.  

Presumptive service connection for each of these disorders may also be established if the disorder was compensably disabling within one year following the appellant's separation from active duty.  38 C.F.R. §§ 3.307, 3.309. 

There are two ways to establish herbicide exposure.  First, exposure to herbicides is presumed for those who served in the Republic of Vietnam during a certain period, to include service on the land or the inland waterways.  38 C.F.R. § 3.307(a)(6)(iii).  The appellant does not assert that he served on land in Vietnam and service records do not show such service.  In fact, in a May 2010 statement, the appellant specifically stated that he was never on the land mass of the Republic of Vietnam.  

Inland waterways are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10k.  

There is no evidence that the aircraft carrier the appellant served aboard, the USS Constellation, visited the inland waters of Vietnam.  As the appellant has specifically stated that he did not step foot in Vietnam and the other evidence does not show that the appellant served in the inland waters of Vietnam, exposure to herbicides cannot be presumed.  38 C.F.R. § 3.307(a)(6)(iii).

Second, exposure to herbicides can also be established with evidence of actual exposure.  Such is not the case here.  The only evidence suggesting the appellant was actually exposed to herbicides is contained in his lay statements.  In summary, the Board finds that there is no competent evidence that the appellant was ever exposed to herbicides during his service.  See also, 77 Fed.Reg. 76170 (Dec. 26, 2012).  The appellant is competent to testify that he was exposed to debris blown off planes; however, he is not competent to determine that the planes carried residuals of the same herbicides that have been linked to the etiology of certain presumptive disorders.  There is simply no evidence that the appellant has specific scientific knowledge such that he could identify herbicide residue by smell, sight, touch, etc., or calculate if wind could have carried herbicides off the planes he was working on.  

Accordingly, the appellant does not meet the criteria for presumptive or direct service-connection based on herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board has also considered entitlement to service connection on a presumptive and direct basis under 38 C.F.R. § 3.303. 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease are generally service connected, unless attributable to intercurrent causes.  Chronic diseases are those listed under 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Cancers, coronary artery disease, diabetes mellitus and hypertension are chronic diseases.  38 C.F.R. §§ 3.307, 3.309.

Service treatment records to include a July 1969 separation examination, show no complaints of, diagnosis of, or treatment for coronary artery disease, lung cancer, Non-Hodgkin's lymphoma, Type 2 diabetes mellitus or hypertension.  Post-service, VA treatment records do not indicate any signs or symptoms of Type 2 diabetes mellitus until November 2007.  In a November 2008 treatment note, his hypertension was recorded as having been diagnosed in 1987.  Similarly, coronary artery disease, lung cancer and Non-Hodgkin's lymphoma were not compensably disabling within a year of the appellant's separation from active duty.

As there is no evidence of chronic diagnosis in-service and the first post-service diagnosis or indication of these disorders is many years after separation, the provisions of 38 C.F.R. §§ 3.303(b) and 3.307 are inapplicable to these claims.  

As such, the evidence preponderates against finding that Type 2 diabetes mellitus, hypertension, non-Hodgkin's lymphoma, lung cancer, and coronary artery disease were incurred during active duty.  The appellant has presented no medical or lay evidence to suggest incurrence in service, and the earliest indication of any of the aforementioned diseases is several years post-separation from service.  A lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the appellant is competent to report symptoms of his diseases, he is not competent to link them to service.

Under these circumstances, service connection must be denied on the basis that Type 2 diabetes mellitus, hypertension, non-Hodgkin's lymphoma, lung cancer, and coronary artery disease were not shown during active duty, and were not clinically demonstrated until many years thereafter.  Without competent and credible evidence of an association between his claimed diseases and his active duty, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claims, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.

Eye Disorder

A February 2009 VA treatment note shows the appellant has been diagnosed with the following eye disorders: presbyopia, cataracts, retinopathy due to hypertension, and dry eyes.

Under 38 C.F.R. § 3.303(c), a refractive error of the eye is not a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  Presbyopia is a refractive error and thus not a disease subject to compensation for VA purposes.  See 38 C.F.R. § 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).

With respect to direct service connection for an eye disorder other than refractive error, a review of the available service treatment records are negative for any complaints of, diagnosis of, or treatment for cataracts, retinopathy, or dry eyes.  The first post-service first medical evidence of any of the aforementioned eye disorders dates from about February 2009.  As the appellant has presented no medical or lay evidence to suggest an in-service diagnosis of or in-service disability due to cataracts, retinopathy, or dry eyes; and as the earliest indication occurred over three decades after separation from service, the evidence preponderates against finding that cataracts, retinopathy, or dry eyes were incurred during active duty.  See Maxson, 230 F.3d at 1333.  Furthermore, the Board notes the appellant's retinopathy was diagnosed as secondary to his hypertension which is not service-connected.

In considering the appellant's own statements, while he is competent to testify about problems seeing, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose an eye disorder.  Accordingly the Board assigns a low probative value to his contentions.

Service connection must be denied on the basis that cataracts, retinopathy, or dry eyes was not shown during active duty, and was not clinically diagnosed until many years thereafter.  Without competent and credible evidence of an association between his claimed disorders and the appellant's active duty, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claims, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.

Neuralgia and Gout

The appellant contends his neuralgia and gout are related to his active duty service.  Service treatment records, to include a July 1969 separation examination report show no complaints of, diagnosis of, or treatment for a disease or injury pertaining to the appellant's nerves or joints.  

Post-service, VA treatment records indicate neuralgia was first diagnosed on or about May 2006 and a history of gout was noted in April 1997.  As the appellant has presented no medical or lay evidence to suggest an in-service incurrence and the earliest indication of either disease occurred several years after separation from service, the evidence preponderates against finding that neuralgia or gout was incurred during active duty.  See Maxson, 230 F.3d at 1333.  While the appellant is competent to report symptoms of his diseases, he is not competent to link them to service.

Service connection must be denied on the basis that neither neuralgia nor gout were shown during active duty, and neither was clinically diagnosed until many years thereafter.  Without competent and credible evidence of an association between his claimed disorders and the appellant's active duty, service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claims, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.




ORDER

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for a liver disorder is denied.

Entitlement to service connection for Type 2 diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for non-Hodgkin's lymphoma is denied.

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for neuralgia is denied.

Entitlement to service connection for gout is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


